United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1306
                       ___________________________

                                  Todd McDonald

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Brett Carpenter, Lieutenant, Saline County Detention Center (SCDC) (Originally
named as Carpenter); Tonya Parker, Sergeant, SCDC (Originally named as Parker)

                     lllllllllllllllllllllDefendants - Appellees

     Waite, Officer, SCDC; Dick, Officer, SCDC; Balding, Corporal, SCDC

                            lllllllllllllllllllllDefendants
                                    ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                           Submitted: August 20, 2019
                             Filed: August 27, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
      In this 42 U.S.C. § 1983 action, inmate Todd McDonald appeals the district
court’s1 adverse grant of summary judgment. Based on the record before the court,
we agree that McDonald failed to show he exhausted administrative remedies on the
claims raised in the instant action. See Townsend v. Murphy, 898 F.3d 780, 783-84
(8th Cir. 2018) (reviewing de novo grant of summary judgment; boundaries of proper
exhaustion are determined by prison’s specific administrative requirements). The
judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-